Citation Nr: 0723932	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-17 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a right leg 
disability.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
herniated nucleus pulposus.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinea pedis.  

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left tibia fracture.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran, G.T., L.M., and A.T.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1944 to September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  At the hearing, additional records in the 
form of copies of VA hospital records dated in 1961, 1962, 
and 1969 were received.  These records were accompanied by an 
appropriate waiver of initial RO consideration of the 
evidence.  38 C.F.R. § 20.1304.

At the time of his hearing, a motion to advance the veteran's 
case on the docket was received.  For good cause shown, 
namely the veteran's advanced age, the motion for advancement 
on the docket was granted and the veteran was notified of 
this ruling in June 2007.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 
20.900(c) (2006).

The application to reopen the claim of service connection for 
residuals of a left tibia fracture is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Right leg disability is not currently shown.   

2. In a rating decision in January 2002, the RO denied the 
claim of service connection for residuals of herniated 
nucleus pulposus on the basis that new and material evidence 
had not been presented to reopen the claim; after the veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision. 

3. The additional evidence presented since the rating 
decision in January 2002 by the RO is cumulative or redundant 
of evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of herniated nucleus 
pulposus. 

4. In a rating decision in January 2002, the RO denied the 
claim of service connection for tinea pedis on the basis that 
new and material evidence had not been presented to reopen 
the claim; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision.

5. The additional evidence presented since the rating 
decision in January 2002 by the RO is cumulative or redundant 
of evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for tinea pedis.  


CONCLUSIONS OF LAW

1. A right leg disability is not due to an injury or disease 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  

2. As new and material evidence has not been presented, the 
rating decision in January 2002 by the RO, denying service 
connection for residuals of herniated nucleus pulposus is 
final and may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2006).  

3. As new and material evidence has not been presented, the 
rating decision in January 2002 by the RO, denying service 
connection for tinea pedis, is final and may not be reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2006). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In new and material evidence claims, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letters dated 
in May 2005 and August 2005.  The notice advised the veteran 
of what was required to prevail on his claim for service 
connection for a right leg disability; what specifically VA 
had done and would do to assist in the claim; and what 
information and evidence the veteran was expected to furnish.  
As for the new and material evidence claims, the notice 
informed the veteran of the type of evidence needed to 
substantiate the underlying claims for service connection for 
residuals of herniated nucleus pulposus and tinea pedis.  The 
notice also informed the veteran as to the type of evidence 
necessary to reopen these two claims, namely, new and 
material evidence and what each of those terms - "new" and 
"material" - means.  

In the VCAA notice, the veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence in 
his possession that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability); 
and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements 
of a new and material evidence claim). 



To the extent that the degree of disability assignable and 
effective date of the claims was not provided, as the claims 
are denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to this defect in the VCAA notice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in May 2007.  The RO has obtained the veteran's 
service medical records and VA medical records.  The veteran 
has not identified any additionally available evidence, to 
include private medical records, for consideration in his 
appeal.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the claims (see 38 U.S.C.A. § 5103A(d)), and further 
development in this respect is not required, as will be 
explained.  As to the right leg disability, in the absence of 
a current disability, a medical examination or medical 
opinion is not required under 38 C.F.R. § 3.159(c)(4).  

As for the new and material evidence claims, under the duty 
to assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Right Leg

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran contends that he has a right leg disability 
related to his military service.  He testified that he 
injured his leg when he fell off a truck while delivering 
mail.  He indicated that at the time he was stationed on an 
island in the Pacific and that he went to a hospital for 
treatment.  His family testified that the veteran has told 
them over the years of an in-service leg injury.  

Service documentation shows that the veteran served on active 
duty from January 1944 to September 1945.  Service medical 
records show no complaint, finding, or history of a right leg 
injury or abnormality. 

After service, private medical records show that the veteran 
complained of pain in his legs while hospitalized from 
January 1963 to July 1963, but there was no diagnosis of a 
right leg injury or disability.  

VA records disclose that in October 1985 the veteran 
complained of weakness in the knees.  In August 1991, the 
veteran walked with a limp.  In August 1997, he was unable to 
walk a block without pain in the legs, left greater than 
right.  In June 1998, pain in both legs was noted, and the 
diagnosis was to rule out vascular versus spinal stenosis as 
the cause of the symptoms.  In 2005, the records do not show 
a right leg disability.  

As there is no satisfactory proof that the veteran has a 
current right leg disability.  In order to establish service 
connection, there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements to the effect that he has a right 
leg disability, which is attributable to his period of 
service, lack probative value, particularly in light of the 
absence of a current diagnosis of his claimed disability.  
Where, as here, the determinative issue involves a question 
of a medical diagnosis, competent medical evidence is 
required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis, and consequently his statements regarding a right 
leg disability attributable to his period of service do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board concludes that there is no competent evidence 
showing that the veteran currently has a right leg 
disability.  The weight of the evidence is against the 
veteran's claim of service connection and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

II. Residuals of Herniated Nucleus Pulposus and Tinea Pedis

Procedural History and Evidence Previously Considered

In a rating decision in January 2002, the RO denied service 
connection for residuals of herniated nucleus pulposus and 
tinea pedis and postoperative on the basis that new and 
material evidence had not been presented to reopen the 
claims.  The veteran's claims for service connection were 
previously denied in various decisions of the RO and Board, 
as follows:  In rating decisions in October 1945 and 
September 1946, the RO denied service connection for 
athlete's foot; in a rating decision in October 1961, the RO 
denied service connection for dermatophytosis of the feet); 
in a rating decision in October 1981, the RO denied service 
connection for a back disability; in a decision in June 1986, 
the Board denied service connection for a back disability to 
include residuals of a spinal tap and a herniated nucleus 
pulposus; in a rating decision in June 1989, the RO denied 
service connection for a back disability; and in a decision 
in May 1990, the Board denied service connection for a back 
disability.  

In a letter, dated in January 2002, the RO notified the 
veteran of the adverse determinations and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determinations by notifying the 
RO of his intention within one year from the date of the 
letter.  As the veteran did not appeal the adverse 
determinations, the rating decision by the RO in January 2002 
became final by operation of law, except the claims may be 
reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
January 2002 consisted of service medical records, private 
and VA medical records, and testimony and statements, which 
are summarized as follows.  

Service records show that the veteran served on active duty 
from January 1944 to September 1945.  Service medical records 
show treatment for tinea cruris during a period of 
hospitalization from March 1945 to May 1945.  During the 
admission, the veteran underwent a lumbar puncture for 
evaluation of headaches.  There were no complications noted 
in conjunction with the procedure.  There were no complaint, 
finding, or history of a skin condition of the feet or of a 
low back disability.  

After service medical, VA records show that on 
hospitalizations in 1958, 1961, and 1962, X-rays of the 
lumbar spine revealed no pathology and there were no 
complaints or findings of a back disability.  In October 
1962, a private physician  indicated that the veteran had 
symptoms of a backache with a history of a back injury in 
service when a needle broke during a spinal tap.  Records 
from the United States Public Health Service Hospital in 
January 1963 indicate a normal physical examination with 
regard to the back.  In February 1963, it was noted that the 
veteran had complained of a needle tip in his back from a 
spinal tap during service, but that X-rays had failed to 
reveal any foreign body in the area mentioned by the veteran.  
At the time of a November 1965 VA examination, the veteran 
complained of back pain; there were  no clinical findings of 
a back disability.  The veteran was hospitalized at the VA in 
January 1969, following the onset of back symptoms with 
sciatica that had begun acutely a few days prior when he was 
lifting a trash can.  The veteran indicated that he had 
similar pain in 1944.  He subsequently underwent a 
laminectomy to remove a herniated nucleus pulposus at the L4 
and L5 interspaces.  At the time of VA examinations in 
October 1985, the veteran was diagnosed with degenerative 
changes of the lumbar spine and laminectomy and diskectomy 
for a herniated disc.  The neurologist expressed the opinion 
that it was unlikely that this problem was related to the 
veteran's lumbar puncture in 1944 and that the most likely 
cause would be the back episode occurring in 1969.  
Subsequent VA records refer to ongoing back problems, 
including his allegations that a broken needle left in his 
back during service was the cause of his problems.  

After service, the veteran was initially treated for tinea 
pedis during a period of hospitalization in September 1961.  
On VA examination in March 1963, tinea pedis was found not to 
be present.  In November 1965, the veteran reported that he 
had been treated for Athlete's foot while on active duty and 
that since then he has had intermittent difficulty with the 
problem.  The diagnosis was tinea pedis. 

In statements and testimony, the veteran, his sister, and his 
daughter stated that during service the veteran underwent a 
spinal tap and that he has had trouble with his back ever 
since.  



Current Claims to Reopen 

As the unappealed rating decision in January 2002 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In April 2005 and May 2005, the veteran submitted statements 
indicating intent to reopen his claims of service connection 
for a back disability and for tinea pedis. 

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the rating decision 
in January 2002 consists of VA medical records, as well as 
statements and testimony of the veteran and witnesses. family 
members.  

In various statements, the veteran has expressed the belief 
that service connection for a back disability from an injury 
during service was warranted.  He alleged that a needle was 
broken off in his back and later removed.  He testified that 
during a spinal tap procedure in service, the needle broke 
off and was not removed until he underwent back surgery ten 
years later.  His wife testified that the veteran's back 
problems initially began when he fell off a mail truck during 
service (at the same time that he allegedly injured his right 
leg), and that the broken needle incident complicated 
matters.  The veteran also testified that his feet were 
constantly exposed to moisture in the jungle during service 
and that he has had a skin problem ever since then.  His son 
testified that he recalled attending medical appointments 
with the veteran in the early 1970s and that the veteran had 
issues with his feet on those occasions.  He asserted that 
all his medical treatment has been obtained at the VA.  Such 
evidence appears to be redundant in part of statements that 
the RO and Board had previously considered, particularly the 
statements regarding the broken needle incident.  

VA records, dated in 2004 and 2005, show that the veteran was 
treated for a low back condition.  The veteran was also noted 
as having a history of bilateral foot pain with flat feet and 
possible plantar fasciitis), but there was no record of 
current treatment for tinea pedis.  VA hospital records, 
dated in 1961, 1962, and 1969, show treatment for 
dermatophytosis of feet in September 1961 and dermatitis and 
cellulitis of the left foot in October 1969).  Such VA 
evidence, while new, is redundant of evidence previously 
considered.  This evidence essentially shows that the veteran 
did not have clinical findings of a back disability or skin 
condition of the feet until many years after his period of 
active service.  And none of the medical evidence relates the 
current back disability and skin condition of the feet to the 
veteran's period of service.  In other words, this additional 
evidence does not show that the conditions at issue had onset 
during service.  

Whether or not the medical records and statements of the 
veteran, as described above, are redundant of evidence 
previously considered by the RO in January 2002, such 
evidence is not material because it does not relate to the 
unestablished fact necessary to substantiate the claims 
(i.e., medical evidence showing that current residuals of 
herniated nucleus pulposus and tinea pedis are attributable 
to his period of active service and are of service origin.  
In short, the evidence added to the file since the previous 
denial in January 2002 is not new and material. 

Where, as here, the determinative issue involves questions of 
medical diagnosis or causation, competent medical evidence is 
required to substantiate the claims.  The veteran, although 
competent to report on symptoms, is nevertheless a lay person 
and is not competent to relate symptoms to a particular 
diagnosis or specific etiology; consequently his statements 
do not constitute medical evidence to reopen the claims.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claims of service connection for 
residuals of herniated nucleus pulposus and tinea pedis are 
not reopened. 


ORDER

Service connection for a right leg disability is denied.  

As new and material evidence has not been presented, the 
claim of service connection for residuals of herniated 
nucleus pulposus is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for tinea pedis is not reopened, 
and the appeal is denied.

REMAND

On the claim of whether new and material evidence has been 
presented to reopen the claim of service connection for 
residuals of a left tibia fracture, proper VCAA notice has 
not been furnished to the veteran.  

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

As no document satisfies the threshold due process VCAA 
notice requirements, the case is REMANDED for the following 
action:  

Ensure content-complying VCAA notice with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 
(notice of status as a veteran); and of 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(the elements of a new and material 
evidence claim). 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


